Citation Nr: 9928643	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post traumatic stress disorder.  

(The issue of entitlement to increased evaluations for 
residuals of shell fragment wounds of the left thigh, right 
thigh and left upper arm, each rated 10 percent disabling is 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.  
This is an appeal from a June 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office St. 
Louis, Missouri, which denied entitlement to service 
connection for post-traumatic stress disorder.  

In May 1997 the Board denied entitlement to increased 
evaluations for residuals of shell fragment wounds of the 
veteran's left thigh, right thigh and left upper arm, each 
rated 10 percent disabling.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a joint motion in October 1998, the Secretary of 
Veterans Affairs and the veteran's representative requested 
that the Board decision be vacated and remanded.  In an order 
dated in October 1998 ([redacted]), the Court vacated the 
Board decision and remanded the matter for further action.  
The question of increased ratings for the shell fragment 
wound residuals is being considered in a separate decision.  


REMAND

The veteran's service medical records reflect that in 
April 1955 he received shell fragment wounds of both thighs 
and the left arm as the result of the accidental explosion of 
a 20-millimeter shell in California.  Service connection has 
been granted for residuals of the shell fragment wounds.  

The veteran's service medical records further reflect that in 
June 1956 he appeared before a Board of Medical Survey.  It 
was noted that foreign bodies had previously been removed 
from his thighs.  A physician indicated that he had 
reexamined the veteran and he did not think the veteran had 
anything but a mental fixation on his injuries.  

The veteran was seen in a psychiatric consultation in 
July 1956.  The examiner indicated that the veteran had 
pathology in his knees, mostly as a result of an accident 
that occurred prior to enlistment.  He stated that, 
nevertheless, some disability related to the shell fragment 
wounds existed.  He stated that there might very well be a 
psychogenic factor sufficient to label the veteran's 
complaints as a somatization musculoskeletal reaction.  He 
stated that he did not believe that psychotherapy or any 
other type of treatment would bring the veteran to a level 
where unlimited type of duty could be expected of him.  He 
stated he definitely did not feel that there was any element 
of malingering.  When the veteran was examined for separation 
from military service in May 1957 the psychiatric evaluation 
was reported to be normal.  

While historical accounts document that combat in Korea ended 
in July 1953, VA Regulations provide that the wartime period 
for the Korean Conflict extended from June 27, 1950 through 
January 1955.  The veteran's service personnel records 
reflect that he participated in the defense of United Nations 
possessions in Korea from December 21, 1954, to 26 February, 
1955.  It was indicated that on November 30, 1954, he had 
embarked onboard the U.S.N.S. Marine Phoenix (T-AP195) at San 
Diego, California, and departed therefrom on that date.  He 
had arrived and disembarked at Inchon, Korea, on December 20, 
1954.  It was further indicated that in February 1955, he had 
embarked onboard the U.S.S. Renville (APA 227) at Inchon and 
departed therefrom on 27 February, 1955, and arrived and 
disembarked at San Diego on March 17, 1955.  The veteran's 
service records also indicate that he served as a member of G 
Company, 3rd Battalion, 5th Marines, 1st Marine Division.  

In March 1996 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

In a March 1996 statement, the veteran related a number of 
incidents which he considered to be stressors that had 
reportedly occurred during service.  He indicated that in 
November and December 1954 while crossing the Pacific his 
ship ran into a typhoon and nearly capsized.  He claimed that 
he had engaged in extensive combat activity.  He stated that 
the North Koreans were always slipping in at night and 
slitting throats.  He related that they had lost a captain 
and driver to a land mine.  He indicated that he had received 
combat pay.  

The veteran was afforded a VA psychiatric examination in 
April 1996.  He claimed that he had spent three months and 17 
days "in combat" in Korea and had suffered wounds and 
injuries from friendly fire while in Korea.  He reported that 
he had infrequent nightmares about combat.  He would become 
anxious and depressed.  It was indicated that he had 
difficulty at times initiating and maintaining sleep.  He had 
trouble concentrating.  He felt mildly depressed.  Various 
findings were recorded on mental status examination.  The 
examiner indicated that the veteran's symptoms were 
suggestive of post-traumatic stress disorder.  He indicated 
it appeared the veteran did have incipient post-traumatic 
stress disorder that was mild to moderate.  

The veteran was afforded another VA psychiatric examination 
in April 1996.  He related essentially the same stressors 
reported in his March 1996 statement.  He indicated that he 
had distressing dreams and flashbacks.  Other symptoms 
included diminished interest in significant activities, 
detachment and estrangement from others and a restricted 
range of affect.  He also had difficulty falling or staying 
asleep.  He had irritability and anger outbursts, difficulty 
concentrating and hypervigilance.  He had an exaggerated 
startle response.  The pertinent diagnosis was post-traumatic 
stress disorder (provisional pending a team conference).  

The veteran was seen on an outpatient basis by the VA in 
February 1998 and the impressions included post-traumatic 
stress disorder.  He was again seen in October 1998.  He 
reported that he continued to have nightmares and would 
awaken in a cold sweat.  

As matters now stand, the diagnosis for the veteran's 
psychiatric condition, if any, is somewhat unclear and it is 
also unclear whether any current psychiatric condition is 
related to the shell fragment wounds sustained during service 
or any other claimed stressors by the veteran.  The Board 
considers the veteran's claim to be well-grounded since there 
is a medical diagnosis of a current psychiatric disability; 
evidence of some psychiatric problems during service; and 
some evidence of a nexus between the inservice condition and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The VA accordingly has a duty to assist the veteran 
in the development of his claim and the case is REMANDED for 
the following action:  

1.  The regional office should contact 
the VA Medical Center at Kansas City and 
ask that that facility provide copies any 
outpatient records reflecting treatment 
of the veteran for psychiatric problems 
since October 1998.  Any such records 
obtained should be associated with the 
claims file.  

2.  The regional office should send 
copies of this remand, the March 1996 
statement by the veteran and the VA 
examinations conducted in April 1996 
reflecting claimed stressors during 
service to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia, 22050-3197 for verification.  
USASCRUR should also be requested to 
comment, if possible, on whether the 
level of military activity reported by 
the veteran did occur in late 1954 and 
early 1955. 

3.  Upon receipt of the response from 
USASCRUR the veteran should be examined 
by a board of two psychiatrists 
experienced in cases involving 
post-traumatic stress disorder to 
determine the nature and extent of any 
psychiatric disability present and 
whether symptoms consistent with a 
diagnosis of post-traumatic stress 
disorder are manifested.  If an acquired 
psychiatric disability other than post-
traumatic stress disorder is present, the 
examiners should express an opinion, to 
the extent possible, as to whether any 
such disorder is related to any incident 
in service, including the shell fragment 
wounds sustained in 1955.  The report of 
examination should contain a detailed 
social, industrial and military history 
as well as clinical findings upon which 
the diagnosis is based.  It is essential 
that the claims file be made available to 
the examiners for review prior to 
conducting the examination.  

4.  The veteran's case should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion, either legal or 
factual, as to the disposition warranted in this case pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


